Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-788
                     Lower Tribunal No. F93-11513A
                          ________________

                               Leroy Rogers,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.


     Leroy Rogers, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.